Name: Commission Regulation (EEC) No 1290/87 of 8 May 1987 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries
 Type: Regulation
 Subject Matter: trade;  prices;  plant product
 Date Published: nan

 No L 121 /22 Official Journal of the European Communities 9 . 5 . 87 COMMISSION REGULATION (EEC) No 1290/87 of 8 May 1987 amending Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries expose the Community market to serious disturbances which might endanger the objectives set out in Article 39 of the Treaty ; whereas the protective measures should continue during the 1987/88 marketing year, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 18 (2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1626/85 (3), as last amended by Regulation (EEC) No 1257/86 (4), provides that the Regulation shall apply until 9 May 1987 ; Whereas foreseeable trends in prices applied by non- member countries for Morello cherries are such that the import prices are likely to remain significantly below the prices at which Community products can be marketed ; Whereas stocks in the Community of such products in syrup are still considerable ; whereas that situation could Article 1 In Article 5 of Regulation (EEC) No 1626/85 '9 May 1987' is replaced by '9 May 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 159, 14. 6 . 1986, p. 1 . 0 OJ No L 156, 15 . 6. 1985, p. 13 . b) OJ No L 113, 30 . 4. 1986, p. 37.